Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after his urine twice tested positive for the presence of cocaine and opiates. Substantial evidence of petitioner’s guilt was presented at the disciplinary hearing in the form of the misbehavior report and the positive urinalysis test results (see, Matter of Amante v Goord, 240 AD2d 837, 838). The minor discrepancies on the urinalysis procedure forms relating to the times when petitioner’s urine sample was collected and tested are no more than clerical errors that do not warrant a finding that the chain of custody was defective or that the test results were invalid (see, Matter of Ortiz v Goord, 256 AD2d 787). The remaining issues raised in this matter have been reviewed and found to be without merit.
Mercure, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.